To subscribe for shares of Common Stock in the private offering of

Saleen Automotive, Inc.

 

1.Complete and sign the Signature Page included at the end of the Subscription
Agreement as either an individual or an entity, as applicable, and fill in the
number of shares of Common Stock being subscribed for and the aggregate purchase
price for such shares on the bottom of the Signature Page included at the end of
the Subscription Agreement.

 

2.Fax an executed copy of your completed and signed Signature Page to the
Subscription Agreement to Mr. Robert Miranda, the Company’s Chief Financial
Officer, at (949) 630-0633.

 

3.Mail the original executed copy of your completed and signed Subscription
Agreement, along with a certified or cashier’s check (if you are paying the
purchase price by check) endorsed in the name of “Saleen Automotive, Inc.” to:

 

Saleen Automotive, Inc.

2735 Wardlow Road

Corona, California 92882

Attention: Mr. Robert Miranda

 

4.If you are paying the purchase price by wire transfer, please transmit to the
Company per the instructions below, immediately available funds in the amount of
the purchase price (net of wire transfer fees) for the aggregate number of
shares of Common Stock for which you have subscribed, as set forth on the
Signature Page to the Subscription Agreement:

 

Bank name: Chase Bank
Bank Address:  3152 W. Balboa, Newport Beach, CA 92663

Routing #:        322271627
Account #:          233281606

Beneficiary: Saleen Automotive, Inc.

 

5.Upon the Company’s acceptance of your subscription, which subscription may be
accepted in whole or in part at the Company’s sole discretion, you will receive,
promptly thereafter, a countersigned copy of your original completed and signed
Subscription Agreement, along with a stock certificate representing the shares
of Common Stock purchased by that portion of your subscription accepted by the
Company. In the event that the Company rejects any portion of your subscription,
the Company will return to you promptly after such rejection, without interest,
the rejected portion of your subscription, provided that the Company has
actually received such funds.

 

Please feel free to contact Mr. Robert Miranda at (949) 630-0630 should you have
questions regarding the foregoing.

 

 

 

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as of
__________ __, 2013, between Saleen Automotive, Inc., a Nevada corporation (the
“Company”), and the investor identified on the signature page to this Agreement
(the “Investor”).

RECITALS

A.              Subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below), and Rule
506 promulgated thereunder, the Company proposes to issue and sell up to
4,000,000 shares of Common Stock of the Company, par value $0.0001 per share
(the “Common Stock”), at a purchase price per share equal to $0.15 (the
“Offering Price”), pursuant to an offering (the “Offering”) to one or more
potential investors, including the Investor.

B.              The Company desires to sell to the Investor, and the Investor
desires to buy from the Company, in the Offering the number of shares of Common
Stock (the “Shares”) set forth on the signature page of this Agreement upon the
terms and conditions and subject to the provisions hereinafter set forth.

Agreement

NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.               Purchase and Sale of Shares. Subject to the terms and
conditions of this Agreement, the Investor subscribes for and agrees to purchase
and acquire from the Company, and the Company agrees to sell and issue to the
Investor, the Shares in the manner set forth in Section 2 hereof, at the
Offering Price and for the aggregate consideration set forth on the signature
page of this Agreement (the “Purchase Price”).

2.               Terms of Purchase and Sale of Shares. The closing of the
transactions contemplated hereby (the “Closing”) shall take place at such time
and on such date as is determined by the Company as soon as practicable
following satisfaction of the closing conditions set forth in Section 6.
Contemporaneously with the execution and delivery of this Agreement, the
Investor shall deliver to the Company, in addition to an executed signature page
to this Agreement, the Purchase Price by (a) certified or cashier’s check or (b)
wire transfer of immediately available funds per the following instructions:

Bank name: Chase Bank
Bank Address:  3152 W. Balboa, Newport Beach, CA 92663

Routing #:        322271627
Account #:          233281606

Beneficiary: Saleen Automotive, Inc.

 

The Purchase Price will be held and released to the Company at the Closing
against delivery to the Investor, promptly after the closing, of a stock
certificate representing the Shares. Notwithstanding that the offer and sale of
the Shares pursuant to this Agreement is part of the larger Offering, the
obligations of the Company and the Investor hereunder are independent of, and
not subject to the terms and conditions of, any other agreement between the
Company and any other investor in the Offering, and the Closing may occur
separate and apart from, and irrespective of, the closing, if any, of any other
purchase and sale of shares of Common Stock in the Offering.

3.               Representations and Warranties of the Company. In order to
induce the Investor to enter into this Agreement and consummate the transactions
contemplated hereby, the Company represents and warrants to the Investor as
follows:

3.1  Incorporation. The Company is a corporation validly existing and in good
standing under the laws of the State of Nevada and is qualified to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification, except where the failure to so qualify
would not have a material adverse effect on the business, condition (financial
or otherwise) or prospects of the Company (a “Material Adverse Effect”). The
Company has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to carry on its business as now
conducted.

3.2  Valid Issuance of the Shares. The Shares being purchased by the Investor
hereunder will, upon issuance pursuant to the terms hereof, be duly authorized
and validly issued, fully paid and nonassessable. No preemptive rights or other
rights to subscribe for or purchase the Company’s capital stock exist with
respect to the issuance and sale of the Shares by the Company pursuant to this
Agreement.

3.3  Enforceability. The execution, delivery, and performance of this Agreement
by the Company have been duly authorized by all requisite corporate action. This
Agreement, upon its execution by the Investor and the Company, shall constitute
the legal, valid, and binding obligation of the Company, enforceable in
accordance with its terms, except to the extent that its enforceability is
limited by bankruptcy, insolvency, reorganization, or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

3.4  No Violations. The execution, delivery, and performance of this Agreement
by the Company do not and will not violate or conflict with any provision of the
certificate of incorporation as amended and in effect on the date hereof (the
“Certificate of Incorporation”) and bylaws as amended and in effect on the date
hereof (the “Bylaws”) of the Company, and do not and will not, with or without
the passage of time or the giving of notice, result in the breach of, or
constitute a default, cause the acceleration of performance, or require any
consent under (except such consents as have been obtained as of the date
hereof), or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to, any material instrument or
agreement to which the Company is a party or by which the Company or its
properties are bound, except such consents as have been obtained as of the date
hereof. The Company is not otherwise in violation of its Certificate of
Incorporation, Bylaws or other organizational documents, nor is the Company, to
its knowledge, in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company, which violation, individually or in the aggregate,
would be reasonably expected to have a Material Adverse Effect. The Company is
not in default (and there exists no condition which, with the passage of time or
otherwise, would constitute a default) in the performance of any material bond,
debenture, note or any other evidence of indebtedness in any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company is a party or by which the Company is bound or by which the property
of the Company is bound, which would be reasonably expected to have a Material
Adverse Effect.

3.5  SEC Documents. The Company has made available to Investor true and complete
copies of all reports or registration statements the Company has filed with the
Securities Exchange Commission (“SEC”) under the Securities Act of 1933
(“Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”),
for all periods subsequent to March 31, 2013, all in the form so filed
(collectively the “SEC Documents”). To the Company’s knowledge, the Company has
filed all documents that the Company was required to file under the Exchange Act
during the 3 months preceding the date of this Agreement. To the Company’s
knowledge, as of their respective filing dates, the SEC Documents complied as to
form in all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and none of the SEC Documents filed under the
Exchange Act contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading, except to the extent corrected by a subsequently filed document
with the SEC. To the Company’s knowledge, none of the SEC Documents filed under
the Securities Act contained an untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading at the time such SEC Documents became
effective under the Securities Act.

3.6  Financial Statements. To the Company’s knowledge, the Company’s financial
statements, including the notes thereto, included in the SEC Documents (the
“Financial Statements”) comply as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with United
States generally accepted accounting principles (“GAAP”) consistently applied
(except as may be indicated in the notes thereto) and present fairly the
Company’s consolidated financial position at the dates thereof and of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal audit adjustments). The Company has implemented
and maintains a system of internal controls meeting the requirements of the SEC
and the Sarbanes-Oxley Act of 2002 as applicable to the Company on the date
hereof.

4.               Representations and Warranties of the Investor. In order to
induce the Company to enter into this Agreement and consummate the transactions
contemplated hereby, the Investor represents and warrants to the Company as
follows:

4.1  Authority. If a corporation, partnership, limited partnership, limited
liability company, or other form of entity, the Investor is duly organized or
formed, as the case may be, validly existing, and in good standing under the
laws of its jurisdiction of organization or formation, as the case may be. The
Investor has all requisite individual or entity right, power, and authority to
execute, deliver, and perform this Agreement.

4.2  Enforceability. The execution, delivery, and performance by the Investor of
this Agreement have been duly authorized by all requisite partnership or
corporate action, as the case may be. This Agreement has been duly executed and
delivered by the Investor, and, upon its execution by the Company, shall
constitute the legal, valid, and binding obligation of the Investor, enforceable
in accordance with its terms, except to the extent that its enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium, or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity.

4.3  No Violations. The execution, delivery, and performance by the Investor of
this Agreement do not and will not, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default, cause the
acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Investor pursuant to, any material instrument or agreement to which the Investor
is a party or by which the Investor or its properties may be bound or affected,
and, do not or will not violate or conflict with any provision of the
certificate of incorporation or bylaws, partnership agreement, operating
agreement, trust agreement, or similar organizational or governing document of
the Investor, as applicable.

4.4  Knowledge of Investment and its Risks. The Investor has sufficient
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of Investor’s investment in the Shares. The
Investor understands that an investment in the Company represents a high degree
of risk and there is no assurance that the Company’s business or operations will
be successful. The Investor has considered carefully the risks attendant to an
investment in the Company, and that, as a consequence of such risks, the
Investor could lose the Investor’s entire investment in the Company.

4.5  Investment Intent. The Shares are being acquired for investment for the
Investor’s own account, and not as a nominee or agent and not with a view to the
resale or distribution of all or any part of the Shares, and the Investor has no
present intention of selling, granting any participation in, or otherwise
distributing any of the Shares within the meaning of and in violation of the
Securities Act. Further, the Investor does not have any contracts,
understandings, agreements, or arrangements, directly or indirectly, with any
person and/or entity to distribute, sell, transfer, or grant participations to
such person and/or entity with respect to, any of the Shares. The Investor is
not purchasing the Shares as a result of any advertisement, article, notice or
other communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

4.6  Investor Status. The Investor is an “accredited investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Securities Act.

4.7  No Registration. The Investor understands that the Investor may be required
to bear the economic risk of the Investor’s investment in the Company for an
indefinite period of time. The Investor further understands that (i) neither the
offering nor the sale of the Shares has been registered under the Securities Act
or any applicable state securities laws (“State Acts”) in reliance upon
exemptions from the registration requirements of such laws, (ii) the Shares must
be held by him, her or it indefinitely unless the sale or transfer thereof is
subsequently registered under the Securities Act and any applicable State Acts,
or an exemption from such registration requirements is available, (iii) except
as set forth in Section 7 below, the Company is under no obligation to register
any of the Shares on the Investor’s behalf or to assist the Investor in
complying with any exemption from registration, and (iv) the Company will rely
upon the representations and warranties made by the Investor in this Agreement
in order to establish such exemptions from the registration requirements of the
Securities Act and any applicable State Acts.

4.8  Transfer Restrictions. The Investor will not transfer any of the Shares
unless such transfer is registered or exempt from registration under the
Securities Act and applicable State Acts, and, if requested by the Company in
the case of an exempt transaction, the Investor has furnished an opinion of
counsel reasonably satisfactory to the Company that such transfer is so exempt.
The Investor understands and agrees that (i) the Company shall have no
obligation to honor transfers of any of the Shares in violation of such transfer
restrictions, (ii) the Company shall be entitled to instruct any transfer agent
or agents for the securities of the Company to refuse to honor such transfers
and (iii) the certificate and other documents evidencing the Shares will bear
the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

5.               Independent Nature of Investor’s Obligations and Rights. The
obligations of the Investor under this Agreement are several and not joint with
the obligations of any other purchaser of shares of Common Stock, and the
Investor shall not be responsible in any way for the performance of the
obligations of any other purchaser of shares of Common Stock under any other
agreement executed in connection with the Offering. The decision of the Investor
to purchase Shares pursuant to this Agreement has been made by the Investor
independently of any other purchaser of shares of Common Stock in the Offering.
Nothing contained herein or in any other agreement executed in connection with
the Offering, and no action taken by any purchaser of shares of Common Stock
pursuant thereto, shall be deemed to constitute such purchasers as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the purchasers of shares of Common Stock in the
Offering are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by any other agreement executed in
connection with the Offering. The Investor acknowledges that no other purchaser
of shares of Common Stock in the Offering has acted as agent for the Investor in
connection with making its investment hereunder and that no other purchaser of
shares of Common Stock in the Offering will be acting as agent of the Investor
in connection with monitoring its investment in the Shares or enforcing its
rights under this Agreement. The Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other purchaser of
shares of Common Stock to be joined as an additional party in any proceeding for
such purpose.

6.               Conditions Precedent.

6.1  Conditions to the Obligation of the Investor to Consummate the Closing. The
obligation of the Investor to consummate the Closing and to purchase and pay for
the Shares being purchased by it pursuant to this Agreement is subject to the
satisfaction of the following conditions precedent:

(a)             The representations and warranties of the Company contained
herein shall be true and correct in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date.

(b)            The Company shall have performed all obligations and conditions
required to be performed or observed by the Company under this Agreement on or
prior to the Closing Date.

6.2  Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell to the
Investor the Shares to be purchased by it at the Closing is subject to the
satisfaction of the following conditions precedent:

(a)             The representations and warranties of the Investor contained
herein shall be true and correct in all material respects on and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date.

(b)            The Investor shall have performed all obligations and conditions
required to be performed or observed by the Investor under this Agreement on or
prior to the Closing Date.

(c) The Company shall have accepted the subscription hereunder, in whole or in
part, as determined by the Company in its sole discretion.

7.               Piggyback Registration.

7.1.1       Right to Include Shares. In connection with the proposed
Registration Statement on Form S-1 that the Company intends to file with respect
to the Debt Financing (as defined below) and the shares of Common Stock
convertible thereunder (the “Proposed Registration”), pursuant to which the
Company intends to register the resale of its Common Stock under the Securities
Act for the account of the investors in the Debt Financing (the “Debt
Investors”) and certain other holders (together with the Debt Investors, the
“Original Investors”), the Company shall promptly give written notice of such
Proposed Registration to all of the Investors (which notice shall be given in no
event less than three (3) days prior to the expected filing date of the Proposed
Registration) and shall offer such Investors the right to request inclusion of
any of such Investor’s Shares in the Proposed Registration, subject to the
provisions of this Section 7. The rights to piggyback registration hereunder may
only be exercised in connection with the Proposed Registration and no other
registration statements proposed to be filed by the Company. For purposes of
this Agreement, the “Debt Financing” means the financing consummated on June 26,
2013 pursuant to that certain Securities Purchase Agreement by and among the
Company and the lenders set forth therein, whereby the lenders purchased from
the Company 3.0% Senior Secured Convertible Notes having an aggregate principal
amount of $3,000,000.00.

7.1.2       Piggyback Procedure. Each Investor shall have one (1) day from the
date of delivery of the Company’s notice referred to in Section 7.1.1 above to
deliver to the Company a written request specifying the number of Shares such
Investor intends to sell and such Investor’s intended method of disposition
(which in all events will be required to conform to the intended methods of
disposition set forth by the Original Investors). Any Investor shall have the
right to withdraw such Investor’s request for inclusion of such Investor’s
Shares in any Proposed Registration pursuant to this Section 7 by giving written
notice to the Company of such withdrawal; provided, however, that the Company
may ignore a notice of withdrawal made within less than one full business day
prior to the date the Proposed Registration is scheduled to become effective.
Subject to Section 7.1.3 below, the Company shall use its reasonable efforts to
include in such Proposed Registration as many Shares requested to be included
therein as practicable; provided, however, that the Company may at any time
withdraw or cease proceeding with any such Proposed Registration if it shall at
the same time withdraw or cease proceeding with the registration of all other
shares of Common Stock originally proposed to be registered.

7.1.3       Priority for Piggyback Registration. The Company will be obligated
to include in such Proposed Registration, as to each Investor, only a portion of
the Shares such Investor has requested to be registered equal to a fraction, the
numerator of which is the total number of shares of Common Stock held by the
Original Investors, on an as converted to Common Stock basis, that the Company
proposes to include in the Proposed Registration, and the denominator of which
is the total number of shares of Common Stock held by all Original Investors, on
as converted to Common Stock basis. The securities to be included in a Proposed
Registration initiated by the Company shall be allocated: first, to the Original
Investors; and second, pari passu to the Investors. Notwithstanding any other
provision of this Section 7, if the Company determines and advises the Investors
in writing that the inclusion of all Shares proposed to be included by the
Investors in the Proposed Registration would materially and adversely interfere
with the potential effectiveness of the Proposed Registration, whether as a
result of the interpretation of Rule 415 promulgated under the Securities Act,
or otherwise, then the Investors shall not be permitted to include any Shares in
excess of the amount, if any, of Shares which the Company shall reasonably and
in good faith agree in writing to include in such offering.

 

8.               Further Assurances. The parties hereto will, upon reasonable
request, execute and deliver all such further assignments, endorsements and
other documents as may be necessary in order to perfect the purchase by the
Investor of the Shares.

9.               Entire Agreement; No Oral Modification. This Agreement contains
the entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings with respect
thereto and may not be amended or modified except in a writing signed by both of
the parties hereto.

10.            Binding Effect; Benefits. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and assigns; however, nothing in this Agreement, expressed or
implied, is intended to confer on any other person other than the parties
hereto, or their respective heirs, successors or assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

11.            Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile or digital image format), each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

12.            Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the United States of America and
the State of California (without giving effect to conflicts of laws principles),
both substantive and remedial.

13.            Prevailing Parties. In any action or proceeding brought to
enforce any provision of this Agreement, or where any provision hereof is
validly asserted as a defense, the prevailing party shall be entitled to receive
and the nonprevailing party shall pay upon demand reasonable attorneys’ fees in
addition to any other remedy.

14.            Notices. All communication hereunder shall be in writing and, if
sent to the Investor shall be mailed, delivered, telegraphed or sent by
facsimile or electronic mail, and confirmed to the Investor at the address set
forth on the signature page of this Agreement, or if sent to the Company, shall
be mailed, delivered, telegraphed or sent by facsimile or electronic mail and
confirmed to the Company at Saleen Automotive, Inc., 2735 Wardlow Road, Corona,
California 92882, Attention: Robert Miranda, Chief Financial Officer, facsimile
number (949) 630-0633.

15.            Headings. The section headings herein are included for
convenience only and are not to be deemed a part of this Agreement.

 

 

[Signature Pages Follow]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date first above written.

COMPANY:

SALEEN AUTOMOTIVE, INC.,
a Nevada corporation

By:
Name:
Title:



 

 

INVESTOR SIGNATURE PAGE TO

SALEEN AUTOMOTIVE, INC.

SUBSCRIPTION AGREEMENT

 

If an individual:

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Type or print name as it should appear on certificate)

 

Social Security Number:

 

Address:



Telephone: ( )

Facsimile: ( )

E-mail:

 

If a corporation, partnership, LLC, trust or other entity:

 

 

 

 

 

 

 

 

 

(Type or print name as it should appear on certificate)

 

 

 

 

Signature:

Name:

(Type or print name)

Title:

 

Tax Identification Number:

 

Address:



Telephone: ( )

Facsimile: ( )

E-mail:

 

X $0.15 =
Number of Shares Offering Price Purchase Price

 

